EXAMINER’S COMMENT
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 29 April 2021, with accompanying reference copies. This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed power tool comprising: … a machine learning controller including a first processor and a first memory, the machine learning controller supported by the housing, coupled to the sensor, and including a machine learning control program, the machine learning controller configured to: receive the sensor data, process the sensor data, using the machine learning control program, wherein the machine learning control program is a trained machine learning control program, and generate, using the machine learning control program, an output based on the sensor data, wherein the output includes an indication of a detected application of the power tool, the application corresponding to at least one selected from the group of a type of fastener, a type of implement driven by the power tool, and a type of material on which the power tool is working, and wherein the sensor data includes one or more of motor speed data, motor current data, battery voltage data, and motion data of the power tool (or similar language in each of the independent claims), when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
8/26/21